Citation Nr: 0808541	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to October 3, 1997, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had three years of active service of unverified 
dates followed by active military service from October 1981 
to November 1986 and from April 7, 1987, to May 12, 1987.  

This appeal arises to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted a TDIU, effective from August 2, 
2000.  The veteran appealed for an effective date earlier 
than August 2, 2000.  

In July 2004, the Board denied the earlier effective date 
claim.  In July 2005, the United States Court of Appeals for 
Veterans Claims (Court) remanded the case.  In a June 2006 
decision, the Board granted a TDIU effective from October 3, 
1997.  In October 2007, the Court again remanded the case.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that service-connected disabilities have 
rendered him unable to secure or follow and substantially 
gainful occupation since 1987.  In a July 7, 1987, notice of 
disagreement (NOD), he stated that his left shoulder 
condition precluded employment.  The NOD therefore contains a 
claim for unemployability.  He worked sporadically after 
active service, but Social Security Administration (SSA) 
records reflect that his post-service income has never 
exceeded the poverty threshold, except in 1987 and 1988.   

Inexplicably, the RO never sent a VA Form 21-8940 to the 
veteran until January 2003 and the TDIU claim remained 
unadjudicated until the February 2003 RO decision.  In that 
decision, the RO awarded TDIU effective from August 2, 2000, 
based on the date that the schedular criteria of 38 C.F.R. 
§ 4.16 were met.  Pursuant to his appeal, in June 2006, the 
Board awarded a retroactive date of October 3, 1997, for the 
benefit.

The date of claim for TDIU is clearly established as July 7, 
1987.  However, at that time, the veteran did not meet the 
schedular standards set forth at § 4.16 (a).  Where the claim 
cannot be granted under § 4.16 (a), VA will consider 
exceptional claims under 38 C.F.R. § 3.321 (2007).  

The question for clarification is whether the requirements 
for TDIU on an extraschedular basis were met any time between 
May 13, 1987, the effective date of a 20 percent rating for 
the service-connected left shoulder disability, and October 
3, 1997.  If unemployability due to a service-connected 
disability is shown, then the case should be submitted to the 
Director of Compensation and Pension Service for a 
determination of eligibility, as provided at 38 C.F.R 
3.321(b) and 4.16(b).  The Court specifically held that the 
Board is precluded from assigning TDIU "in the first 
instance."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an 
appropriate specialist (an M.D.) to offer 
a medical opinion.  The physician is 
asked to do the following:

I.  Note a review of the claims 
file.  Following active service, 
service connection was in effect for 
residuals of left shoulder surgery 
with recurrent dislocations and 
limitation of motion and for 
hypertension.    

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that these service-
connected disabilities would prevent 
the veteran from securing and 
following a substantially gainful 
occupation at any time between May 
13, 1987, and October 3, 1997. 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran may be examined if 
necessary.  

2.  Following the above, the AOJ should 
review all relevant evidence and 
development of the claim.  If the claim 
remains denied, the AOJ should submit the 
claim to the Director, Compensation and 
Pension Service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16(b) (2007).  Following 
that action, if the desired benefits are 
not granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007)



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



